       Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 1 of 11


                                                                    APPEAL,TYPE I-FOIA
                               U.S. District Court
                   District of Columbia {Washington, DC)
             CIVIL DOCKET FOR CASE#: 1 :19-cv-00810-RBW

ELECTRONIC PRIVACY INFORMATION CENTER v.           Date Filed: 03/22/2019
UNITED STATES DEPARTMENT OF JUSTICE                Jury Demand: None
Assigned to: Judge Reggie B. Walton                Nature of Suit: 895 Freedom of
 Case: 1: l 9-cv-00957-RBW                         Information Act
Cause: 05:552 Freedom of Information Act           Jurisdiction: U.S. Government Defendant
Plaintiff
ELECTRONIC PRIVACY                   represented by Alan Jay Butler
INFORMATION CENTER                                  ELECTRONIC PRIVACY
                                                    INFORMATION CENTER
                                                    1718 Connecticut Avenue, NW
                                                    Suite 200
                                                    Washington, DC 20009
                                                    (202) 483-1140 ext 103
                                                    Fax: (202) 483-1248
                                                    Email: butler@epic,org
                                                    ATTORNEY TO BE NOTICED

                                                   Marc Rotenberg
                                                   ELECTRONIC PRIVACY
                                                   INFORMATION CENTER
                                                   1718 Connecticut Avenue, NW
                                                   Suite 200
                                                   Washington, DC 20009
                                                   (202) 483-1140, ext 106
                                                   Fax: (202) 483-1248
                                                   Email: rotenberg@epic,org
                                                   ATTORNEY TO BE NOTICED

                                                   John L. Davisson
                                                   ELECTRONIC PRIVACY
                                                   INFORMATION CENTER
                                                   1718 Connecticut Avenue, NW
                                                   Suite 200
                                                   Washington, DC 20009
                                                   (202) 483-1140 ext. 120
                                                   Email: dayisson@epic,org
                                                   ATTORNEY TO BE NOTICED


V.
Defendant
UNITED STATES DEPARTMENT             represented by Courtney Danielle Enlow
OF JUSTICE                                          U.S. DEPARTMENT OF JUSTICE

                                                                                             1
     Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 2 of 11


                                                             Civil Division,Federal Programs Branch
                                                             1100 L Street NW
                                                             Washington,DC 20005
                                                             (202) 616-8467
                                                             Email:courtm;y,d,enlow@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Elizabeth J. Shapiro
                                                             U.S. DEPARTMENT OF JUSTICE
                                                             Civil Division,Federal Programs Branch
                                                             1100 L Street,NW
                                                             Washington,DC 20530
                                                             (202) 514-5302
                                                             Fax:(202) 616-8470
                                                             Email:Eiizabeth,Shapiro@usdoj.�oy
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Moyant
DAVID ANDREW CHRISTENSON                      represented by DAVID ANDREW CHRISTENSON
TERMINATED: 04/05/2019                                       P.O. Box 9063
                                                             Miramar Beach,FL 32550
                                                             (504) 715-3086
                                                             PRO SE


Date Filed   #     Page Docket Text
03/22/2019   1          COMPLAINT against UNITED STATES DEPARTMENT OF JUSTICE (
                        Filing fee$ 400 receipt number 0090-6017881) filed by ELECTRONIC
                        PRIVACY INFORMATION CENTER. (Attachments:# 1 Exhibit,# 2. Civil
                        Cover Sheet,# .l Summons,# i Summons,# .i Summons)(Davisson,John)
                        (Entered:03/22/2019)
03/23/2019   2          LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                        Financial Interests by ELECTRONIC PRIVACY INFORMATION CENTER
                        (Davisson, John) (Entered:03/23/2019)
03/25/2019              Case Assigned to Judge Reggie B. Walton. (zef,) (Entered:03/25/2019)
03/25/2019   .3.        SUMMONS (3) Issued Electronically as to UNITED STATES DEPARTMENT
                        OF JUSTICE,U.S. Attorney and U.S. Attorney General. (Attachments:# l
                        Notice and Consent)(zef,) (Entered:03/25/2019)
03/26/2019   1          RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                        to the United States Attorney. Date of Service Upon United States Attorney on
                        3/26/2019. Answer due for ALL FEDERAL DEFENDANTS by 4/25/2019.
                        (Davisson, John) (Entered:03/26/2019)
03/26/2019   .i         MOTION for Leave to Join and Intervene by DAYID ANDREW
                        CHRISTENSON (if) (Entered:03/27/2019)
03/29/2019   !i
                                                                                                        2
     Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 3 of 11



                   NOTICE of Appearance by Courtney Danielle Enlow on behalf of All
                   Defendants (Enlow, Courtney) (Entered: 03/29/2019)
03/29/2019   1     MOTION for Preliminary Injunction by ELECTRONIC PRIVACY
                   INFORMATION CENTER (Attachments: # l Memorandum in Support,# 2.
                   Text of Proposed Order,# .3. Exhibit Index,# i Exhibit Nos. 1-7)(Davisson,
                   John) (Entered: 03/29/2019)
04/01/2019   .8    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed on
                   United States Attorney General. Date of Service Upon United States Attorney
                   General 4/1/2019. (Davisson, John) (Entered: 04/01/2019)
04/01/2019   .2    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   UNITED STATES DEPARTMENT OF WSTICE served on 4/1/2019
                   (Davisson, John) (Entered: 04/01/2019)
04/01/2019   10    GENERAL ORDER. Signed by Judge Reggie B. Walton on April 1, 2019.
                   (lcrbwl) (Entered: 04/01/2019)
04/01/2019   ll    ORDER. In accordance with the reasons stated in the attached Order, it is hereby
                   ORDERED that David Christenson's i Motion for Leave to File Motion to Join
                   and Intervene is GRANTED. It is further ORDERED that David Christenson
                   shall file his motion to join or intervene on or before 12:00 p.m. on April 4,
                   2019. It is further ORDERED that the Department shall file its opposition to
                   David Christenson's motion to join or intervene on or before 12:00 p.m. on April
                   8, 2019. It is further ORDERED that the Department shall file its opposition to
                   the plaintiffs motion for preliminary injunction on or before April 5, 2019. It is
                   further ORDERED that the plaintiff shall file its reply in support of its motion
                   on or before 12:00 p.m. on April 8, 2019. It is further ORDERED that the parties
                   shall appear before the Court for a hearing on the Plaintiffs Motion for a
                   Preliminary Injunction on April 9, 2019, at 9:00 a.m. Signed by Judge Reggie B.
                   Walton on April 1, 2019. (lcrbwl) (Entered: 04/01/2019)
04/01/2019   12    NOTICE of Appearance by Alan Jay Butler on behalf of ELECTRONIC
                   PRIVACY INFORMATION CENTER (Butler, Alan) (Entered: 04/01/2019)
04/02/2019         Set/Reset Deadlines/Hearings: David Christenson shall file his motion to join or
                   intervene on or before 12:00 p.m. on April 4, 2019. It is further ORDERED that
                   the Department shall file its opposition to David Christenson's motion to join or
                   intervene on or before 12:00 p.m. on April 8, 2019. It is further ORDERED that
                   the Department shall file its opposition to the plaintiffs motion for preliminary
                   injunction on or before April 5, 2019. It is further ORDERED that the plaintiff
                   shall file its reply in support of its motion on or before 12:00 p.m. on April 8,
                   2019. It is further ORDERED that the parties shall appear before the Court for a
                   hearing on the Plaintiffs Motion for a Preliminary Injunction on April 9, 2019,
                   at 9:00 a.m. Courtroom 16 before Judge Reggie B. Walton. (hs) (Entered:
                   04/02/2019)
04/02/2019   u     LEAVE TO FILE DENIED- David Andrew Christenson's motion for leave to
                   memorandum concerning my 20 year exercise in futility This document is
                   unavailable as the Court denied its filing. "Leave to file is denied." Signed by
                   Judge Reggie B. Walton on 4/2/19. (ztd) Modified to add text on 4/3/2019
                   (znmw). (Entered: 04/02/2019)
04/02/2019   14

                                                                                                        3
     Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 4 of 11



                       NOTICE of Appearance by Marc Rotenberg on behalf of ELECTRONIC
                       PRIVACY INFORMATION CENTER (Rotenberg, Marc) (Entered:
                       04/02/2019)
04/04/2019   .Ll.      LEAVE TO FILE DENIED- David Christenson's Motion for Leave to
                       Memorandum concerning my 20-year exercise in futility This document is
                       unavailable as the Court denied its filing. "Leave to file is Denied," Signed by
                       Judge Reggie B. Walton on 4/4/19. (ztd) Modified to add text on 4/5/2019
                       (znmw). (Entered: 04/05/2019)
04/04/2019   16        MOTION to Intervene by DAVID ANDREW CHRISTENSON (Attachments:#
                       1 Attachments 1-4)(ztd) (Entered: 04/05/2019)
04/05/2019   l1        MOTION to Amend/Correct � MOTION to Intervene by DAVID ANDREW
                       CHRISTENSON (ztd); ("Leave to file is Granted" signed 4/5/19 by Judge
                       Walton) (Entered: 04/05/2019)
04/05/2019   18        RESPONSE re 11 MOTION to Amend/Correct 16 MOTION to Intervene, 16
                       MOTION to Intervene filed by UNITED STATES DEPARTMENT OF
                       JUSTICE. (Enlow, Courtney) (Entered: 04/05/2019)
04/05/2019   19        RESPONSE re 1 MOTION for Preliminary Injunction filed by UNITED
                       STATES DEPARTMENT OF JUSTICE. (Attachments:# l Exhibit Declaration
                       of Vanessa Brinkmann)(Enlow, Courtney) (Entered: 04/05/2019)
04/05/2019   2!l    8 ORDER. In accordance with the reasons stated in the attached Order, it is hereby
                      ORDERED that Mr. Christenson's ,lQ Motion to Join and Intervene per Judge
                      Walton's Order dated April I[], 2019, is DENIED. It is further ORDERED that
                      the Court's April 1, 2019 Order, ECF No. 11, to the extent that it requires the
                      Department to file its opposition to Mr. Christenson's motion to join or intervene
                      on or before 12:00 p.m. on April 8, 2019, is VACATED. It is further
                      ORDERED that Mr. Christenson's 11 Motion for Leave to File Amended
                      Motion to Join and Intervene and Open Letter to Judge Reggie B. Walton is
                      DENIED. Signed by Judge Reggie B. Walton on April 5, 2019. (lcrbwl)
                      (Entered: 04/05/2019)
04/08/2019   21        REPLY to opposition to motion re 1 MOTION for Preliminary Injunction filed
                       by ELECTRONIC PRIVACY INFORMATION CENTER. (Attachments:# l
                       Exhibit 8)(Butler, Alan) (Entered: 04/08/2019)
04/08/2019   22        LEAVE TO FILE DENIED- David Andrew Christenson's Letter to Judge
                       Walton This document is unavailable as the Court denied its filing. "Leave to
                       File is Denied." Signed by Judge Reggie B. Walton on 4/8/19. (ztd) Modified to
                       add text on 4/9/2019 (znmw). (Entered: 04/08/2019)
04/08/2019   23        NOTICE of Appearance by Elizabeth J. Shapiro on behalf of UNITED STATES
                       DEPARTMENT OF JUSTICE (Shapiro, Elizabeth) (Main Document 23
                       replaced on 4/9/2019) (ztd). (Entered: 04/08/2019)
04/09/2019             Minute Entry; Proceedings held before Judge Reggie B. Walton: Motion
                       Hearing held on 4/9/2019 re 1 MOTION for Preliminary Injunction filed by
                       ELECTRONIC PRIVACY INFORMATION CENTER. Oral Ruling issued
                       Denying Without Prejudice 1 Motion for Preliminary Injunction. Status
                       Conference set for 5/2/2019 at 10:00 AM in Courtroom 16 before Judge Reggie
                       B. Walton. (Court Reporter Cathryn Jones) (hs) (Entered: 04/09/2019)

                                                                                                           4
     Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 5 of 11



04/09/2019   �       ORDER. In accordance with the Court's oral rulings issued at the motion
                     hearing held on the same date, it is hereby ORDERED that the 1 Plaintiffs
                     Motion for a Preliminary Injunction is DENIED WITHOUT PREJUDICE.
                     Specifically, the motion is denied because the plaintiff has not satisfied its
                     burden of demonstrating that it faces irreparable harm in the absence of an
                     injunction. It is further ORDERED that the government shall file its answer to
                     the plaintiffs Complaint on or before April 25, 2019. It is further ORDERED
                     that the parties shall appear before the Court on May 2, 2019, at 10:00 a.m. to
                     discuss how the parties wish to proceed in this case. Signed by Judge Reggie B.
                     Walton on April 9, 2019. (lcrbwl) (Entered: 04/09/2019)
04/10/2019   2..5.   TRANSCRIPT OF PROCEEDINGS before Judge Reggie B. Walton held on
                     April 9, 2019; Page Numbers: 1 - 27. Court Reporter/Transcriber Cathryn
                     Jones, Telephone number 2023543246, Transcripts may be ordered by
                     submitting the <a href="http://www.dcd.uscourts.gov/node/110">Transcript
                     Order Form</a><P></P><P></P>For the first 90 days after this filing date, the
                     transcript may be viewed at the courthouse at a public terminal or purchased
                     from the court reporter referenced above. After 90 days, the transcript may be
                     accessed via PACER. Other transcript formats, (multi-page, condensed, CD or
                     ASCII) may be purchased from the court reporter. <P>NOTICE RE
                     REDACTION OF TRANSCRIPTS: The parties have twenty-one days to file
                     with the court and the court reporter any request to redact personal identifiers
                     from this transcript. If no such requests are filed, the transcript will be made
                     available to the public via PACER without redaction after 90 days. The policy,
                     which includes the five personal identifiers specifically covered, is located on
                     our website at www.dcd.uscourts.gov.<P></P> Redaction Request due
                     5/1/2019. Redacted Transcript Deadline set for 5/11/2019. Release of Transcript
                     Restriction set for 7/9/2019.(Jones, Cathryn) (Entered: 04/10/2019)
04/11/2019   2.(i    ORDER. In accordance with the reasons stated in the attached Order, it is hereby
                     ORDERED that, on or before April 19, 2019, the parties in the above-captioned
                     matters shall SHOW CAUSE as to why the cases should not be consolidated.
                     Signed by Judge Reggie B. Walton on April 11, 2019. (lcrbwl) (Entered:
                     04/11/2019)
04/12/2019           Set/Reset Deadlines: Responses to Show Cause Order due by 4/19/2019. (hs)
                     (Entered: 04/12/2019)
04/12/2019           Set/Reset Hearings: Status Conference set for 5/2/2019 at 10:00 AM in
                     Courtroom 16 before Judge Reggie B. Walton. (hs) (Entered: 04/12/2019)
04/12/2019   27      RESPONSE TO ORDER TO SHOW CAUSE by UNITED STATES
                     DEPARTMENT OF JUSTICE re 26 Order, . (Attachments:# l Text of
                     Proposed Order)(Enlow, Courtney) (Entered: 04/12/2019)
04/12/2019   .ll     LEAVE TO FILE DENIED- David Christenson's motion for leave to file a
                     critical example of why I should prevail on behalf of you, your family, all
                     American and Mankind This document is unavailable as the Court denied its
                     filing.. Signed by Judge Reggie B. Walton on 4/12/19. (ztd) (Entered:
                     04/22/2019)
04/16/2019   2.2     NOTICE OF APPEAL as to 20 Order on Motion to Intervene,,, Order on
                     Motion to Amend/Correct,, by DAVID ANDREW CHRISTENSON. Fee Status:
                     No Fee Paid. Parties have been notified. ("Leave to file granted" signed 4/16/19

                                                                                                        5
     Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 6 of 11



                     by Judge Walton) (ztd) (Entered: 04/22/2019)
04/18/2019   28      RESPONSE TO ORDER TO SHOW CAUSE by ELECTRONIC PRIVACY
                     INFORMATION CENTER re 26 Order, . (Attachments:# l Exhibit No. 1 (Part
                     1 of2), # 2. Exhibit No. 1 (Part 2 of2))(Davisson, John) (Entered: 04/18/2019)
04/18/2019   32      LEAVE TO FILE DENIED- David Christenson's (2) Motion to Appoint Justice
                     (Retired) Richard A. Posner as Co-Counsel; (2) Motion for Leave to file
                     supplemental Motion to Reconsider; and Motion for leave to file motion to
                     reconsider This document is unavailable as the Court denied its filing.. Signed
                     by Judge Reggie B. Walton on 4/18/19. (ztd) (Entered: 04/22/2019)
04/22/2019   .lQ     Transmission ofthe Notice ofAppeal, Order Appealed (Memorandum Opinion),
                     and Docket Sheet to US Court ofAppeals. The fee remains to be paid and
                     another notice will be transmitted when the fee has been paid in the District
                     Court re 2..2. Notice ofAppeal,. (ztd) (Entered: 04/22/2019)
04/22/2019   33      ORDER. In accordance with the reasons stated in the attached Order, it is hereby
                     ORDERED that the parties' obligations under the Court's April 11, 2019 Order
                     to Show Cause are DISCHARGED. It is further ORDERED that, to the extent
                     that the plaintiffs in the above-captioned matters are seeking the release ofthe
                     Special Counsel Mueller's report regarding the investigation into Russian
                     interference in the 2016 United States presidential election, Case No.
                     19-cv-810 is CONSOLIDATED with Case No. 19-cv-957. It is further
                     ORDERED that the parties shall make all future filings only in Case No.
                     19-cv-810, and the Clerk ofthe Court shall refuse to accept any filings in Case
                     No. 19-cv-957. Signed by Judge Reggie B. Walton on April 22, 2019. (lcrbwl)
                     (Entered: 04/22/2019)
04/23/2019   34    7 NOTICE OF APPEAL as to 20 Order on Motion to Intervene, Order on Motion
                     to Amend/Correct, by DAYID ANDREW CHRISTENSON. Fee Status: No Fee
                     Paid. Parties have been notified. (zrdj) (Entered: 04/25/2019)




                                                                                                        6
        Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page mon
                                                               7 of -
                                                                    11�R�E�c-:;o:
                                                                                  E I�VE=:0�-­
                                                                            Mnu Room


                                 UNITED STATES COURT OF APPEALS
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT                      Unil,d, States Court or Ar>p
                                                                                                                     eali
                                                                                          Dhtm-l orColuinble Circuit


David Andrew Christenson -Appellant (Movant)                            Case: 19-XXXX
v.                                                                      Civ. Action No. 19-810 - RBW
Appellee-NA
(Electronic Privacy Information Center v. United States Department of Justice)




                                           Notice of Appeal

Notice of Appeal of Order deny Movant's Motion to Join and Intervene: Case 1:19-cv-00810-RBW
Document 20 Filed 04/05/19 Page 1 of 4.



GODSPEED.




Miramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com



        I hereby certify that on Ap                    e foregoing with the Clerk of Court and

                                                ::=:.;;;;���           e-mail.



                                      David Andrew Christenson




                                                                                                              7
         Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 8 of 11



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )    Civil Action No. 19-810 (RBW)
                                        )
UNITED STATES DEPARTMENT OF             )
JUSTICE,                                )
                                        )
                  Defendant.            )
_______________________________________)

                                              ORDER

       The plaintiff, the Electronic Privacy Information Center, brings this civil action against

the defendant, the United States Department of Justice (the “Department”), under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552 (2018), seeking records related to Special Counsel

Robert S. Mueller’s investigation regarding “Russian interference in the 2016 United States

presidential election.” See Complaint (“Compl.”) ¶¶ 2, 43. On March 26, 2019, David

Christenson, proceeding pro se, submitted to the Court his Motion for Leave to File Motion to

Join and Intervene (“Mot. for Leave’), which the office of the Clerk of the Court accepted for

filing. Mr. Christenson represents that he “has standing and cause[;] thus[,] he is entitled to see

the unredacted Special Counsel (‘Mueller’) Report,” Mot. for Leave at 1. The Court thereafter

granted Mr. Christenson’s motion, see Order at 2 (Apr. 1, 2019), ECF No. 11; ordered that Mr.

Christenson “file his motion to join or intervene on or before . . . April 4, 2019,” id.; and ordered

that the Department “file its opposition to [Mr.] Christenson’s motion to join or intervene on or

before . . . April 8, 2019,” id. Currently pending before the Court are Mr. Christenson’s (1)

Motion to Join and Intervene per Judge Walton’s Order dated April 1[], 2019, and (2) Motion for
         Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 9 of 11



Leave to File Amended Motion to Join and Intervene and Open Letter to Judge Reggie B.

Walton, dated April 5, 2019. Upon consideration of Mr. Christenson’s submissions, the Court

concludes that it must sua sponte deny Mr. Christenson’s motion to intervene, as well as his

motion for leave to file an amended motion to join and intervene.

       Federal Rule of Civil Procedure 24 states that the Court

       must permit anyone to intervene who . . . claims an interest relating to the
       property or transaction that is the subject of the action, and is so situated that
       disposing of the action may as a practical matter impair or impede the movant’s
       ability to protect its interest, unless existing parties adequately represent that
       interest.

Fed. R. Civ. P. 24(a)(2). To intervene as a matter of right under Rule 24(a), “(1) the application

to intervene must be timely; (2) the applicant must demonstrate a legally protected interest in the

action; (3) the action must threaten to impair that interest; and (4) no party to the action can be an

adequate representative of the applicant’s interests.” Karsner v. Lothian, 532 F.3d 876, 885

(D.C. Cir. 2008).

       Rule 24 also permits intervention where, “[o]n timely motion,” an applicant demonstrates

that it “has a claim or defense that shares with the main action a common question of law or

fact.” Fed. R. Civ. P. 24(b)(1). “[P]ermissive intervention is an inherently discretionary

enterprise” for the Court. EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir.

1998). However, the putative intervenor must ordinarily present: “(1) an independent ground for

subject matter jurisdiction; (2) a timely motion; and (3) a claim or defense that has a question of

law or fact in common with the main action.” Id. Additionally, a court “must consider whether

the [requested] intervention will unduly delay or prejudice the adjudication of the original

parties’ rights.” Fed. R. Civ. P. 24(b)(3).


                                                  2
         Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 10 of 11



         An applicant seeking to intervene as a matter of right or permissively must also establish

Article III standing. See Deutsche Bank Nat’l Trust Co. v. FDIC, 717 F.3d 189, 193 (D.C. Cir.

2013) (“It is [ ] circuit law that intervenors must demonstrate Article III standing.”); Fund for

Animals, Inc. v. Norton, 322 F.3d 728, 731–32 (D.C. Cir. 2003) (“[I]n addition to establishing its

qualification for intervention under Rule 24(a)(2), a party seeking to intervene as of right must

demonstrate that it has standing under Article III of the Constitution.”). To establish standing

under Article III of the Constitution, there must be (1) an injury in fact, (2) that is fairly traceable

to the challenged conduct, and (3) that is likely to be redressed by a favorable decision. See

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

         Here, Mr. Christenson has failed to demonstrate that he has Article III standing. 1 In a

FOIA case, such as the one currently before the Court, “[a]nyone whose request for specific

information has been denied has standing to bring an action,” Zivotofsky v. Sec’y of State, 444

F.3d 614, 617 (D.C. Cir. 2006), because “[t]he requester is injured-in-fact . . . [by] not get[ting]

what the statute entitled him to receive,” id. 617–18. Although filings by a pro se litigant “must

be held to less stringent standards than [those] drafted by lawyers,” Atherton v. D.C. Office of

Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009) (citation omitted), Mr. Christenson has nonetheless

not established that he has suffered an “informational injury” because he has not shown that he,


1
  Because “[s]tanding is a threshold jurisdictional question, and no action of the parties can confer subject-matter
jurisdiction,” Nat. Res. Def. Council v. Pena, 147 F.3d 1012, 1021 n.3 (D.C. Cir. 1998) (internal quotation marks
and citations omitted); see also Grocery Mfrs. Ass’n v. EPA, 693 F.3d 169, 174 (D.C. Cir. 2012) (“Standing under
Article III is jurisdictional.”), the Court is “obligated to consider sua sponte” whether it has jurisdiction to hear the
case, Gonzalez v. Thaler, 565 U.S. 134, 141 (“When a requirement goes to subject-matter jurisdiction, courts are
obligated to consider sua sponte issues that the parties have disclaimed or have not presented.”); see also Arbaugh v.
Y&H Corp., 546 U.S. 500, 506 (2006) (“The objection that a federal court lacks subject-matter jurisdiction, may be
raised by a party, or by a court on its own initiative, at any stage in the litigation, even after trial and the entry of
judgment.” (citation omitted)). And because the Court concludes that Mr. Christenson lacks standing in this case, it
need not address the merits of the motion to join and intervene.

                                                            3
        Case 1:19-cv-00810-RBW Document 35 Filed 04/25/19 Page 11 of 11



himself, submitted a request for the records at issue in this case to, and had that request denied

by, the Department, see Zivotofsky, 444 F.3d at 618–19; see also Poet Design & Constr., Inc. v.

U.S. Dep’t of Energy, 314 F. Supp. 3d 82, 84 (D.D.C. 2018) (denying motion to intervene

because applicant’s counsel submitted the FOIA request and did not identify applicant as his

client). And because Mr. Christenson, in his motion for leave to file an amended motion to join

and intervene, does not set forth how filing the amended motion would cure his lack of standing

in this case, granting leave to file his proposed amended motion to join and intervene would be

futile. Cf. James Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996) (“Courts may

deny a motion to amend a complaint as futile . . . if the proposed claim would not survive a

motion to dismiss.”). Accordingly, it is hereby

       ORDERED that Mr. Christenson’s Motion to Join and Intervene per Judge Walton’s

Order dated April 1[], 2019, ECF No. 16, is DENIED. It is further

       ORDERED that the Court’s April 1, 2019 Order, ECF No. 11, to the extent that it

requires the Department to file its opposition to Mr. Christenson’s motion to join or intervene on

or before 12:00 p.m. on April 8, 2019, is VACATED. It is further

       ORDERED that Mr. Christenson’s Motion for Leave to File Amended Motion to Join

and Intervene and Open Letter to Judge Reggie B. Walton, ECF No. 17, is DENIED.

       SO ORDERED this 5th day of April, 2019.


                                                              REGGIE B. WALTON
                                                              United States District Judge




                                                  4
